EXHIBIT 10.4

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

Dated as of October 17, 2003

 

MedAmicus, Inc., a Minnesota corporation (the “Borrower”), located at 15301
Highway 55 West, Plymouth, MN 55447 and M&I Marshall & Ilsley Bank, a Wisconsin
state banking corporation (the “Bank”), located at 651 Nicollet Mall,
Minneapolis, Minnesota 55402-1611, agree as follows:

 


ARTICLE I.


 

DEFINITIONS

 


SECTION 1.1.                DEFINITIONS.  AS USED IN THIS AGREEMENT THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY
APPLICABLE TO SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):

 


(A)                                  “AFFILIATE” MEANS ANY OF THE FOLLOWING
PERSONS:

 

(I)                                     ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE
BORROWER;

 

(II)                                  ANY PERSON WHO, INDIVIDUALLY OR WITH HIS
IMMEDIATE FAMILY, BENEFICIALLY OWNS OR HOLDS 5% OR MORE OF VOTING EQUITY
INTEREST IN THE BORROWER; OR

 

(III)                               ANY SUBSIDIARY AND ANY COMPANY IN WHICH ANY
PERSON DESCRIBED ABOVE OWNS A 5% OR GREATER EQUITY INTEREST.

 


(B)                                 “BIOMEC PURCHASE” MEANS THE PURCHASE BY
MEDACQUISITION, INC. (“MEDACQUISITION”), A WHOLLY-OWNED SUBSIDIARY OF THE
BORROWER, OF CERTAIN ASSETS OF BIOMEC CARDIOVASCULAR INC. AND BIOMEC, INC.
PURSUANT TO AN ASSET PURCHASE AGREEMENT DATED AS OF JULY 21, 2003, AS AMENDED.

 

--------------------------------------------------------------------------------


 


(C)                                  “BORROWING BASE” MEANS AN AMOUNT EQUAL TO
THE SUM OF THE FOLLOWING:

 

(I)                                     80% OF THE VALUE OF ELIGIBLE ACCOUNTS
RECEIVABLE; AND

 

(II)                                  50% OF THE VALUE OF ELIGIBLE INVENTORY.

 


(D)                                 “BORROWING BASE CERTIFICATE” MEANS A
CERTIFICATE SIGNED BY THE CONTROLLER OF THE BORROWER THAT SHOWS AS OF THE DATE
OF DETERMINATION THE VALUE OF ELIGIBLE ACCOUNTS RECEIVABLE AND THE VALUE OF
ELIGIBLE INVENTORY AND IS DELIVERED TO THE BANK PURSUANT TO SECTION 5.1(A).


 


(E)                                  “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, SUNDAY OR A PUBLIC HOLIDAY OR THE EQUIVALENT UNDER THE LAWS OF THE
STATE OF MINNESOTA OR THE UNITED STATES OF AMERICA.


 


(F)                                    “DEBT” MEANS (I) INDEBTEDNESS FOR
BORROWED MONEY OR FOR THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, (II)
OBLIGATIONS AS LESSEE UNDER LEASES THAT HAVE BEEN OR SHOULD BE, IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, RECORDED AS CAPITAL LEASES, (III)
OBLIGATIONS UNDER DIRECT OR INDIRECT GUARANTIES IN RESPECT OF, AND OBLIGATIONS
(CONTINGENT OR OTHERWISE) TO PURCHASE OR OTHERWISE ACQUIRE, OR OTHERWISE TO
ASSURE A CREDITOR AGAINST LOSS IN RESPECT OF, INDEBTEDNESS OR OBLIGATIONS OF
OTHERS OF THE KINDS REFERRED TO IN CLAUSE (I) OR (II) ABOVE, AND (IV)
LIABILITIES IN RESPECT OF UNFUNDED VESTED BENEFITS UNDER PLANS COVERED BY TITLE
IV OF ERISA.


 


(G)                                 “EBITDA” MEANS IN ANY PERIOD THE SUM OF THE
BORROWER’S AND MEDACQUISITION’S CONSOLIDATED NET INCOME DURING THAT PERIOD PLUS
INTEREST, DEPRECIATION, AMORTIZATION AND INCOME TAX EXPENSE DURING THAT PERIOD.


 


(H)                                 “EVENT OF DEFAULT” MEANS ONE OF THE EVENTS
SPECIFIED IN SECTION 6.1.

 

2

--------------------------------------------------------------------------------


 


(I)                                     “EXCESS CASH FLOW” MEANS, FOR ANY
QUARTER, EBITDA DURING THAT QUARTER LESS (I) THE TOTAL AMOUNT OF PRINCIPAL AND
INTEREST PAID ON DEBT FOR BORROWED MONEY AND CAPITALIZED LEASES DURING THAT
QUARTER, LESS (II) $500,000, LESS (III) CAPITAL EXPENDITURES DURING THAT PERIOD
TO THE EXTENT SUCH EXPENDITURES ARE NOT FINANCED WITH A PURCHASE MONEY LOAN OR
LEASE, LESS (IV) ANY CONTINGENT EARN-OUT PAYMENTS MADE IN 2004 OR 2005 IN
CONNECTION WITH THE BIOMEC PURCHASE; LESS (V) EXPENDITURES FOR THE ACQUISITION
OR LICENSING OF INTELLECTUAL PROPERTY TO THE EXTENT SUCH EXPENDITURES ARE NOT
FINANCED WITH A PURCHASE MONEY LOAN, LEASE OR LICENSE.


 


(J)                                     “FIXED CHARGE COVERAGE RATIO” FOR ANY
TIME PERIOD MEANS A RATIO THE NUMERATOR OF WHICH IS (I) EBITDA, LESS (II)
CAPITAL EXPENDITURES DURING THAT PERIOD TO THE EXTENT SUCH EXPENDITURES ARE NOT
FINANCED WITH A PURCHASE MONEY LOAN OR LEASE, LESS (III) DIVIDENDS PAID DURING
THAT PERIOD, LESS (IV) EXPENDITURES FOR THE ACQUISITION OR LICENSING OF
INTELLECTUAL PROPERTY TO THE EXTENT SUCH EXPENDITURES ARE NOT FINANCED WITH A
PURCHASE MONEY LOAN, LEASE OR LICENSE, AND THE DENOMINATOR OF WHICH IS THE SUM
OF INTEREST EXPENSE DURING THAT PERIOD PLUS THAT PORTION OF THE PRINCIPAL OF THE
BORROWER’S AND MEDACQUISITION’S DEBT FOR BORROWED MONEY AND CAPITALIZED LEASES
COMING DUE DURING THAT PERIOD.  (CONTINGENT EARN-OUT PAYMENTS MADE IN 2004 OR
2005 IN CONNECTION WITH THE BIOMEC PURCHASE SHALL NOT BE DEDUCTED FROM EBITDA IN
CALCULATING THE NUMERATOR OF THIS RATIO.)


 


(K)                                  “INVENTORY” MEANS THE BORROWER’S AND
MEDACQUISITION’S RAW MATERIALS, WORK IN PROCESS AND FINISHED GOODS HELD FOR SALE
IN THE ORDINARY COURSE OF BUSINESS BUT NOT INCLUDING THAT PORTION OF
MEDACQUISITION’S WORK IN PROCESS ATTRIBUTABLE TO ACCRUED LABOR.

 

3

--------------------------------------------------------------------------------


 


(L)                                     “LIBOR” MEANS THE ANNUAL RATE EQUAL TO
THE RATE AT WHICH ONE-MONTH U.S. DOLLAR DEPOSITS ARE OFFERED ON THE FIRST DAY OF
EACH CALENDAR MONTH ON OR ABOUT 9:00 A.M., MILWAUKEE, WISCONSIN TIME (ROUNDED
UPWARDS, IF NECESSARY, TO THE NEAREST 1/16 OF 1%) AS DETERMINED BY THE BRITISH
BANKERS ASSOCIATION (BBA LIBOR) AND REPORTED BY A MAJOR NEWS SERVICE SELECTED BY
THE BANK (SUCH AS REUTERS, BLOOMBERG OR MONEYLINE TELERATE).  IF BBA LIBOR FOR
THE ONE MONTH PERIOD IS NOT PROVIDED OR REPORTED ON THE FIRST DAY OF A MONTH
BECAUSE, FOR EXAMPLE, IT IS A WEEKEND OR HOLIDAY OR FOR ANOTHER REASON, THE
LIBOR SHALL BE ESTABLISHED AS OF THE PRECEDING DAY ON WHICH A BBA LIBOR RATE IS
PROVIDED FOR A ONE MONTH PERIOD AND REPORTED BY THE SELECTED NEWS SERVICE.


 


(M)                               “LOAN DOCUMENTS” MEANS THIS AGREEMENT, THE
NOTES, THE SECURITY AGREEMENTS, AND ALL OTHER DOCUMENTS TO BE EXECUTED IN
CONNECTION WITH THIS AGREEMENT.


 


(N)                                 “LOAN PARTY” MEANS ANY PERSON OBLIGATED
UNDER ANY LOAN DOCUMENT.


 


(O)                                 “NOTES” MEANS BOTH THE REVOLVING NOTE
DESCRIBED IN SECTION 2.2 AND THE TERM NOTE DESCRIBED IN SECTION 2.3.


 


(P)                                 “PERMITTED LIENS” MEANS LIENS DESCRIBED IN
SECTION 5.2(A).


 


(Q)                                 “PERSON” MEANS AN INDIVIDUAL, CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR UNINCORPORATED ORGANIZATION OR GOVERNMENTAL
AGENCY OR POLITICAL SUBDIVISION THEREOF.


 


(R)                                    “SENIOR FUNDED DEBT RATIO” MEANS FOR ANY
TIME PERIOD MEANS A RATIO THE NUMERATOR OF WHICH IS THE BORROWER’S AND
MEDACQUISITION’S DEBT FOR BORROWED MONEY AND CAPITALIZED LEASES AT THE END OF
THAT PERIOD AND THE DENOMINATOR OF WHICH IS EBITDA DURING THAT PERIOD.


 


(S)                                  “SUBSIDIARY” MEANS ANY ENTITY OF WHICH MORE
THAN 50% OF THE OUTSTANDING EQUITY INTERESTS HAVING ORDINARY VOTING POWER TO
ELECT A MAJORITY OF THE BOARD OF

 

4

--------------------------------------------------------------------------------


 


DIRECTORS, BOARD OF GOVERNORS OR COMPARABLE GOVERNING BODY OF SUCH ENTITY
(IRRESPECTIVE OF WHETHER OR NOT AT THE TIME EQUITY INTERESTS OF SUCH ENTITY
SHALL OR MIGHT HAVE VOTING POWER UPON THE OCCURRENCE OF ANY CONTINGENCY) IS AT
THE TIME DIRECTLY OR INDIRECTLY OWNED BY THE BORROWER, BY THE BORROWER AND ONE
OR MORE OTHER SUBSIDIARIES, OR BY ONE OR MORE OTHER SUBSIDIARIES.


 


(T)                                    “TANGIBLE NET WORTH” MEANS THE AGGREGATE
OF THE CONSOLIDATED CAPITAL STOCK, PAID IN SURPLUS AND RETAINED EARNINGS OF THE
BORROWER AND MEDACQUISITION (EXCLUDING STOCK OF THE BORROWER HELD BY THE
BORROWER OR MEDACQUISITION), DETERMINED AND COMPUTED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED FROM YEAR TO YEAR,
LESS THE BOOK VALUE OF ALL ASSETS OF THE BORROWER AND MEDACQUISITION THAT WOULD
BE TREATED AS INTANGIBLES UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
INCLUDING WITHOUT LIMITATION, SUCH ITEMS AS GOODWILL, TRADEMARKS, TRADENAMES,
SERVICE MARKS, COPYRIGHTS, PATENTS, LICENSES, INTERNET DOMAIN NAMES, UNIFORM
RESOURCE LOCATORS, AND WEBSITE CONTRACTS AND REGISTRATION RIGHTS AND LESS THE
BOOK VALUE OF ALL OBLIGATIONS OWED TO THE BORROWER OR MEDACQUISITION BY ANY OF
ITS AFFILIATES.


 


(U)                                 “VALUE OF ELIGIBLE ACCOUNTS RECEIVABLE”
MEANS THE AGGREGATE NET UNPAID AMOUNT THEN DUE AND OWING UNDER ALL DOMESTIC
ACCOUNTS RECEIVABLE OF THE BORROWER AND MEDACQUISITION THAT: (I) ARISE FROM THE
SALE OF FINISHED GOODS CONSTITUTING PART OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS OF THE BORROWER OR MEDACQUISITION; (II) ARE EQUAL TO OR LESS THAN 90
DAYS OLD; (III) ARE NOT OWED BY AN AFFILIATE OF THE BORROWER OR MEDACQUISITION;
(IV) ARE SUBJECT TO A PERFECTED SECURITY INTEREST IN FAVOR OF ONLY THE BANK AS
REQUIRED BY THIS AGREEMENT; (V) ARE NOT SUBJECT TO DISPUTE BY THE ACCOUNT
DEBTOR; (VI) ARE NOT OWED BY AN ACCOUNT DEBTOR AS TO WHICH ANY BANKRUPTCY,
RECEIVERSHIP OR

 

5

--------------------------------------------------------------------------------


 


SIMILAR INSOLVENCY PROCEEDING IS PENDING; AND (VII) ARE NOT OWED BY THE UNITED
STATES GOVERNMENT OR AN AGENCY OF THE UNITED STATES GOVERNMENT; PROVIDED,
HOWEVER, THAT NO OBLIGATIONS OF ANY ACCOUNT DEBTOR TO THE BORROWER OR
MEDACQUISITION SHALL BE INCLUDED IN THIS COMPUTATION IF MORE THAN 10% OF SUCH
ACCOUNT DEBTOR’S TOTAL OBLIGATIONS TO THE BORROWER AND MEDACQUISITION ARE MORE
THAN 90 DAYS OLD.  (UP TO $500,000.00 OF ACCOUNTS RECEIVABLE OWED BY MEDTRONIC,
INC. THAT ARE NOT MORE THAN 90 DAYS OLD MAY BE INCLUDED IN THE VALUE OF ELIGIBLE
ACCOUNTS RECEIVABLE NOTWITHSTANDING THE APPLICATION OF THE 10% CROSS-AGING RULE
STATED ABOVE.  IN THE EVENT THAT ANY OTHER WELL-ESTABLISHED AND CREDITWORTHY
CUSTOMER OF THE BORROWER OR MEDACQUISITION BECOMES SUBJECT TO THE 10%
CROSS-AGING RULE STATED ABOVE, THE BANK WILL NEGOTIATE IN GOOD FAITH FOR AN
ADJUSTMENT TO THE CROSS-AGING RULE COMPARABLE TO THE ADJUSTMENT STATED ABOVE FOR
MEDTRONIC, INC.)


 


(V)                                 “VALUE OF ELIGIBLE INVENTORY” MEANS AN
AMOUNT EQUAL TO THE LESSER OF COST OR FAIR MARKET VALUE OF THE BORROWER’S AND
MEDACQUISITION’S INVENTORY THAT IS SUBJECT TO A PERFECTED SECURITY INTEREST IN
FAVOR OF ONLY THE BANK AS REQUIRED BY THIS AGREEMENT AS DETERMINED AND COMPUTED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


SECTION 1.2.                ACCOUNTING AND OTHER TERMS.  ALL ACCOUNTING TERMS
NOT SPECIFICALLY DEFINED IN THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED AS SUCH PRINCIPLES
MAY CHANGE FROM TIME TO TIME.  OTHER TERMS DEFINED HEREIN SHALL HAVE THE
MEANINGS ASCRIBED TO THEM HEREIN.

 


ARTICLE II.


 

THE LOANS

 


SECTION 2.1.                COMMITMENT FOR REVOLVING LOAN.  THE BANK AGREES, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, TO MAKE ADVANCES (THE “ADVANCES”)
TO THE BORROWER FROM TIME TO

 

6

--------------------------------------------------------------------------------


 


TIME FROM THE DATE HEREOF TO AND INCLUDING APRIL 30, 2004 (THE “TERMINATION
DATE”) OR THE EARLIER TERMINATION OF THE COMMITMENT UNDER THE TERMS OF THIS
AGREEMENT, IN AN AGGREGATE AMOUNT NOT TO EXCEED $3,000,000.00 (THE
“COMMITMENT”); PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF ADVANCES
OUTSTANDING SHALL NOT AT ANY TIME EXCEED THE LESSER OF (I) THE COMMITMENT OR
(II) THE BORROWING BASE.  EACH ADVANCE SHALL BE IN AN AMOUNT OF NOT LESS THAN
$10,000.00.  WITHIN THE LIMITS OF THE COMMITMENT THE BORROWER MAY BORROW, PREPAY
PURSUANT TO SECTION 2.6 AND REBORROW UNDER THIS SECTION 2.1.


 


SECTION 2.2.                THE REVOLVING NOTE.  THE ADVANCES MADE BY THE BANK
SHALL BE EVIDENCED BY A PROMISSORY NOTE (THE “REVOLVING NOTE”) THAT IS IN
SUBSTANTIALLY THE FORM OF EXHIBIT A ATTACHED HERETO AND IS DELIVERED TO THE BANK
PURSUANT TO ARTICLE III.


 


SECTION 2.3.                COMMITMENT FOR TERM LOAN.  THE BANK HEREBY AGREES TO
LEND TO THE BORROWER ON OR ABOUT THE DATE HEREOF THE AMOUNT OF $5,000,000.00
(THE “TERM LOAN”).  THE TERM LOAN SHALL BE EVIDENCED BY A PROMISSORY NOTE (THE
“TERM NOTE”) THAT IS IN SUBSTANTIALLY THE FORM OF EXHIBIT B ATTACHED HERETO AND
IS DELIVERED TO THE BANK PURSUANT TO ARTICLE III.


 


SECTION 2.4.                MAKING OF ADVANCES.  THE BORROWER MAY REQUEST
ADVANCES UNDER THIS AGREEMENT BY GIVING NOTICE TO THE BANK, SPECIFYING THE DATE
OF THE REQUESTED ADVANCE AND THE AMOUNT THEREOF.  ANY REQUEST FOR AN ADVANCE
SHALL BE DEEMED TO BE A REPRESENTATION THAT THE BORROWER’S REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 4.1 ARE TRUE AND CORRECT AS OF THE DATE OF THE
ADVANCE AS THOUGH MADE ON AND AS OF SUCH DATE AND THAT NO EVENT HAS OCCURRED AND
IS CONTINUING, OR WILL RESULT FROM SUCH ADVANCE, THAT CONSTITUTES AN EVENT OF
DEFAULT OR WOULD CONSTITUTE AN EVENT OF DEFAULT BUT FOR THE REQUIREMENT THAT
NOTICE BE GIVEN OR TIME ELAPSE OR BOTH.  THE BANK MAY DISBURSE EACH REQUESTED
ADVANCE AND THE TERM LOAN BY CREDITING IMMEDIATELY

 

7

--------------------------------------------------------------------------------


 


AVAILABLE FUNDS IN THE AMOUNT OF THE ADVANCE AND THE TERM LOAN TO THE BORROWER’S
DEMAND DEPOSIT ACCOUNT MAINTAINED WITH THE BANK.


 


SECTION 2.5.                INTEREST AND PAYMENTS.  THE BORROWER SHALL REPAY,
AND SHALL PAY INTEREST ON, THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE ADVANCES
AND THE TERM LOAN IN ACCORDANCE WITH THE NOTES, EXCEPT THAT DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT THE BORROWER SHALL PAY INTEREST ON EACH NOTE
AT AN ANNUAL RATE EQUAL TO 2.0% IN EXCESS OF THE RATE OF INTEREST OTHERWISE
PROVIDED UNDER THAT NOTE.  ALL PAYMENTS OF PRINCIPAL, INTEREST AND FEES UNDER
THIS AGREEMENT SHALL BE MADE WHEN DUE TO THE BANK IN IMMEDIATELY AVAILABLE
FUNDS.  ALL COMPUTATIONS OF INTEREST SHALL BE MADE BY THE BANK ON THE BASIS OF
THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS.  WHENEVER ANY SUCH
PAYMENT SHALL BE DUE ON A NON-BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE INCLUDED IN
THE COMPUTATION OF INTEREST.  THE BANK IS EXPRESSLY AUTHORIZED TO CHARGE ANY
PRINCIPAL, INTEREST OR FEE PAYMENT, WHEN DUE, TO THE BORROWER’S DEMAND DEPOSIT
ACCOUNT MAINTAINED AT THE BANK, OR, IF THAT ACCOUNT SHALL NOT CONTAIN SUFFICIENT
FUNDS, TO ANY OTHER ACCOUNT MAINTAINED BY THE BORROWER AT THE BANK.


 


SECTION 2.6.                VOLUNTARY PREPAYMENT.  THE BORROWER MAY PREPAY THE
NOTES IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY.


 


SECTION 2.7.                MANDATORY PREPAYMENT – REVOLVING NOTE.  IN THE EVENT
THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING NOTE SHALL
EXCEED THE BORROWING BASE AS SHOWN ON THE BORROWING BASE CERTIFICATE MOST
RECENTLY DELIVERED TO THE BANK PURSUANT TO SECTION 5.1(A), THE BORROWER SHALL
PAY TO THE BANK THE AMOUNT OF SUCH EXCESS TOGETHER WITH THE AMOUNT OF ACCRUED
INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AMOUNT PREPAID.

 

8

--------------------------------------------------------------------------------


 


SECTION 2.8.                MANDATORY PREPAYMENT – TERM NOTE.  BY DECEMBER 31,
2004, THE BORROWER SHALL MAKE A PRINCIPAL PAYMENT ON THE TERM NOTE OF NOT LESS
THAN $150,000.00 IN ADDITION TO THE PRINCIPAL PAYMENTS OTHERWISE REQUIRED BY
THAT DATE UNDER THE TERM NOTE.  COMMENCING ON APRIL 30, 2005 AND ON THE 30TH DAY
AFTER THE END OF EACH FISCAL QUARTER THEREAFTER, THE BORROWER SHALL MAKE A
PRINCIPAL PAYMENT ON THE TERM NOTE EQUAL TO THE LESSER OF (I) 40% OF EXCESS CASH
FLOW FOR THE PRECEDING QUARTER AND (II) THE THEN REMAINING PRINCIPAL BALANCE OF
THE TERM NOTE.  ANY MANDATORY PREPAYMENT OF THE TERM NOTE OTHERWISE REQUIRED
UNDER THIS SECTION SHALL BE REDUCED OR ELIMINATED TO THE EXTENT THAT THE
BORROWER WOULD BE REQUIRED TO FUND THAT PREPAYMENT WITH AN ADVANCE.


 


SECTION 2.9.                USE OF PROCEEDS.  THE PROCEEDS OF THE ADVANCES FROM
THE BANK SHALL BE USED FOR WORKING CAPITAL PURPOSES.  THE PROCEEDS OF THE TERM
LOAN SHALL BE USED SOLELY TO FUND A PORTION OF THE COST OF COMPLETING THE BIOMEC
PURCHASE.


 


SECTION 2.10.          COMMITMENT FEE.  THE BORROWER AGREES TO PAY TO THE BANK A
COMMITMENT FEE (THE “COMMITMENT FEE”) OF $10,000.00 ON THE DATE HEREOF AND OF
0.002 TIMES THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE TERM NOTE ON
OCTOBER 31, 2004 AND EACH OCTOBER 31 THEREAFTER WHILE THE TERM NOTE IS
OUTSTANDING.


 


SECTION 2.11.          TERMINATION OF AGREEMENT.  IF THE BIOMEC PURCHASE HAS NOT
BEEN COMPLETED BY NOVEMBER 30, 2003, THIS AGREEMENT SHALL TERMINATE AND THE BANK
SHALL HAVE NO OBLIGATION TO FUND ANY ADVANCE OR THE TERM LOAN.

 

9

--------------------------------------------------------------------------------


 


ARTICLE III.


 

CONDITIONS OF LENDING

 


SECTION 3.1.                CONDITIONS PRECEDENT TO INITIAL ADVANCE AND TERM
LOAN.  THE BANK SHALL HAVE NO OBLIGATION TO MAKE THE INITIAL ADVANCE OR THE TERM
LOAN HEREUNDER UNLESS THE BANK SHALL HAVE RECEIVED ON OR BEFORE THE DATE OF SUCH
ADVANCE AND TERM LOAN THE FOLLOWING DOCUMENTS:


 


(A)                                  THE NOTES, PROPERLY EXECUTED AND DELIVERED
ON BEHALF OF THE BORROWER.


 


(B)                                 A SECURITY AGREEMENT (THE “BORROWER SECURITY
AGREEMENT”), IN A FORM ACCEPTABLE TO THE BANK PROPERLY EXECUTED AND DELIVERED ON
BEHALF OF THE BORROWER, GRANTING TO THE BANK A SECURITY INTEREST IN ALL OF THE
BORROWER’S INVENTORY, ACCOUNTS, EQUIPMENT, GENERAL INTANGIBLES AND OTHER
PROPERTY DESCRIBED THEREIN AS SECURITY FOR THE PERFORMANCE OF THE BORROWER’S
OBLIGATIONS UNDER THIS AGREEMENT AND THE NOTES, TOGETHER WITH ANY UCC-1
FINANCING STATEMENT OR OTHER DOCUMENT DEEMED NECESSARY OR DESIRABLE BY THE BANK
TO PERFECT THE SECURITY INTEREST GRANTED BY THE BORROWER SECURITY AGREEMENT.


 


(C)                                  A SECURITY AGREEMENT (THE “MEDACQUISITION
SECURITY AGREEMENT” AND, TOGETHER WITH THE BORROWER SECURITY AGREEMENT, THE
“SECURITY AGREEMENTS”), IN A FORM ACCEPTABLE TO THE BANK PROPERLY EXECUTED AND
DELIVERED ON BEHALF OF MEDACQUISITION, GRANTING TO THE BANK A SECURITY INTEREST
IN ALL OF MEDACQUISITION ‘S INVENTORY, ACCOUNTS, EQUIPMENT, GENERAL INTANGIBLES
AND OTHER PROPERTY DESCRIBED THEREIN AS SECURITY FOR THE PERFORMANCE OF THE
BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT AND THE NOTES, TOGETHER WITH ANY
UCC-1 FINANCING STATEMENT OR OTHER DOCUMENT DEEMED NECESSARY OR DESIRABLE BY THE
BANK TO PERFECT THE SECURITY INTEREST GRANTED BY THE MEDACQUISITION SECURITY
AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


(D)                                 A CERTIFIED COPY OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS OF THE BORROWER AND MEDACQUISITION, APPROVING THE EXECUTION
AND DELIVERY OF THE LOAN DOCUMENTS TO WHICH EACH IS A PARTY AND APPROVING ALL
OTHER MATTERS CONTEMPLATED BY THIS AGREEMENT.


 


(E)                                  A CERTIFICATE BY THE SECRETARY OR ANY
ASSISTANT SECRETARY OF THE BORROWER AND MEDACQUISITION CERTIFYING THE NAMES OF
THE OFFICER OR OFFICERS OF THE BORROWER AND MEDACQUISITION AUTHORIZED TO SIGN
THE LOAN DOCUMENTS TO WHICH EACH IS A PARTY, TOGETHER WITH A SAMPLE OF THE TRUE
SIGNATURE OF SUCH OFFICER.


 


SECTION 3.2.                CONDITIONS PRECEDENT TO EACH ADVANCE AND THE TERM
LOAN.  THE OBLIGATION OF THE BANK TO MAKE EACH ADVANCE (INCLUDING THE INITIAL
ADVANCE) AND THE TERM LOAN SHALL BE SUBJECT TO THE FURTHER CONDITIONS PRECEDENT,
THAT ON THE DATE OF SUCH ADVANCE AND TERM LOAN:


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4.1 OF THIS AGREEMENT ARE CORRECT ON AND AS OF THE DATE OF
SUCH ADVANCE AND TERM LOAN AS THOUGH MADE ON SUCH DATE; AND


 


(B)                                 NO EVENT HAS OCCURRED AND IS CONTINUING, OR
WILL RESULT FROM SUCH ADVANCE OR TERM LOAN, THAT CONSTITUTES AN EVENT OF DEFAULT
OR WOULD CONSTITUTE AN EVENT OF DEFAULT BUT FOR THE REQUIREMENT THAT NOTICE BE
GIVEN OR TIME ELAPSE OR BOTH.


 


ARTICLE IV.


 

REPRESENTATIONS AND WARRANTIES

 


SECTION 4.1.                REPRESENTATIONS AND WARRANTIES OF THE BORROWER.  TO
INDUCE THE BANK TO MAKE ADVANCES AND THE TERM LOAN, THE BORROWER REPRESENTS AND
WARRANTS AS FOLLOWS:

 

11

--------------------------------------------------------------------------------


 


(A)                                  EXISTENCE OF BORROWER AND MEDACQUISITION. 
EACH OF THE BORROWER AND MEDACQUISITION IS A CORPORATION DULY INCORPORATED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF MINNESOTA.  THE BORROWER
HAS NOT, IN THE PAST FIVE YEARS, OPERATED UNDER ANY NAME, INCLUDING ANY TRADE
NAME OR ASSUMED NAME, OTHER THAN THE NAME INDICATED AT THE BEGINNING OF THIS
AGREEMENT.


 


(B)                                 AUTHORITY TO EXECUTE.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER AND MEDACQUISITION OF THE LOAN
DOCUMENTS TO WHICH EACH IS A PARTY ARE WITHIN ITS CORPORATE POWERS, HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, DO NOT AND WILL NOT CONFLICT
WITH ANY PROVISION OF LAW OR OF THE CHARTER OR BYLAWS OF THE BORROWER OR
MEDACQUISITION OR OF ANY AGREEMENT OR CONTRACTUAL RESTRICTION BINDING UPON OR
AFFECTING THE BORROWER OR MEDACQUISITION OR ANY OF ITS PROPERTY, AND NEED NO
FURTHER SHAREHOLDER OR CREDITOR CONSENT.


 


(C)                                  BINDING OBLIGATION.  THIS AGREEMENT IS, AND
THE OTHER LOAN DOCUMENTS WHEN DELIVERED HEREUNDER WILL BE, LEGAL, VALID AND
BINDING OBLIGATIONS OF THE LOAN PARTIES ENFORCEABLE AGAINST SUCH PERSONS IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(D)                                 GOVERNMENTAL APPROVAL.  NO CONSENT OF, OR
FILING WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED ON THE PART OF ANY LOAN
PARTY IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF ANY LOAN
DOCUMENTS.


 


(E)                                  FINANCIAL STATEMENTS.  THE AUDITED
FINANCIAL STATEMENTS OF THE BORROWER AS OF DECEMBER 31, 2002 AND THE UNAUDITED
FINANCIAL STATEMENTS AS OF JUNE 30, 2003, COPIES OF WHICH HAVE BEEN FURNISHED TO
THE BANK, HAVE BEEN PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED AND PRESENT FAIRLY THE FINANCIAL CONDITION OF
THE BORROWER AS OF SUCH DATES, AND THE RESULTS OF THE OPERATIONS OF

 

12

--------------------------------------------------------------------------------


 


THE BORROWER FOR THE FINANCIAL PERIODS THEN ENDED, AND SINCE SUCH DATES, THERE
HAS BEEN NO MATERIALLY ADVERSE CHANGE IN SUCH FINANCIAL CONDITION.


 


(F)                                    LITIGATION.  NO LITIGATION OR
GOVERNMENTAL PROCEEDING IS PENDING OR THREATENED AGAINST THE BORROWER OR
MEDACQUISITION THAT MAY HAVE A MATERIALLY ADVERSE EFFECT ON THE FINANCIAL
CONDITION OR OPERATIONS OF THE BORROWER OR MEDACQUISITION.


 


(G)                                 TITLE TO ASSETS.  EACH OF THE BORROWER AND
MEDACQUISITION HAS GOOD AND MARKETABLE TITLE TO ALL ASSETS USED IN CONNECTION
WITH ITS TRADES OR BUSINESSES, AND NONE OF SUCH ASSETS IS SUBJECT TO ANY
MORTGAGE, PLEDGE, LIEN, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND, EXCEPT FOR
CURRENT TAXES NOT DELINQUENT, AND EXCEPT AS HAS BEEN DISCLOSED IN WRITING TO THE
BANK CONTEMPORANEOUSLY WITH THIS AGREEMENT.


 


(H)                                 TAXES.  EACH OF THE BORROWER AND
MEDACQUISITION HAS FILED ALL FEDERAL AND STATE INCOME TAX RETURNS THAT ARE
REQUIRED TO BE FILED, AND HAS PAID ALL TAXES SHOWN ON SUCH RETURNS TO BE DUE AND
ALL OTHER TAX ASSESSMENTS RECEIVED BY IT TO THE EXTENT THAT SUCH ASSESSMENTS
HAVE BECOME DUE.


 


(I)                                     ERISA.  NO PLAN (AS THAT TERM IS DEFINED
IN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”)) OF THE
BORROWER OR MEDACQUISITION (A “PLAN”) THAT IS SUBJECT TO PART 3 OF SUBTITLE B OF
TITLE 1 OF ERISA HAD AN ACCUMULATED FUNDING DEFICIENCY (AS SUCH TERM IS DEFINED
IN ERISA) AS OF THE LAST DAY OF THE MOST RECENT FISCAL YEAR OF SUCH PLAN ENDED
PRIOR TO THE DATE HEREOF, OR WOULD HAVE HAD SUCH AN ACCUMULATED FUNDING
DEFICIENCY ON SUCH DATE IF SUCH YEAR WERE THE FIRST YEAR OF SUCH PLAN, AND NO
MATERIAL LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION HAS BEEN, OR IS
EXPECTED BY THE BORROWER OR MEDACQUISITION TO BE, INCURRED WITH RESPECT TO ANY
SUCH PLAN.  NO

 

13

--------------------------------------------------------------------------------


 


REPORTABLE EVENT (AS DEFINED IN ERISA) HAS OCCURRED AND IS CONTINUING IN RESPECT
TO ANY SUCH PLAN.


 


(J)                                     DEFAULTS.  NEITHER THE BORROWER NOR
MEDACQUISITION IS IN DEFAULT IN THE PAYMENT OF PRINCIPAL OR INTEREST ON ANY
INDEBTEDNESS FOR BORROWED MONEY AND IS NOT IN DEFAULT UNDER ANY INSTRUMENT OR
AGREEMENT UNDER OR SUBJECT TO WHICH ANY INDEBTEDNESS FOR BORROWED MONEY HAS BEEN
ISSUED, AND NO EVENT HAS OCCURRED AND IS CONTINUING THAT, WITH OR WITHOUT THE
LAPSE OF TIME OR THE GIVING OF NOTICE, OR BOTH, CONSTITUTES OR WOULD CONSTITUTE
AN EVENT OF DEFAULT UNDER ANY SUCH INSTRUMENT OR AGREEMENT OR AN EVENT OF
DEFAULT HEREUNDER.


 


(K)                                  SUBSIDIARIES.  THE BORROWER HAS NO
SUBSIDIARIES OTHER THAN MEDACQUISITION.


 


(L)                                     BURDENSOME CONTRACTS.  NEITHER THE
BORROWER NOR MEDACQUISITION IS SUBJECT TO ANY CONTRACTS OR AGREEMENTS OUTSIDE
THE ORDINARY COURSE OF BUSINESS THE TERMS OF WHICH, IF ENFORCED, WOULD
MATERIALLY ADVERSELY AFFECT THE FINANCIAL CONDITION OR OPERATIONS OF THE
BORROWER OR MEDACQUISITION.


 


(M)                               PATENTS, TRADEMARKS, ETC.  EACH OF THE
BORROWER AND MEDACQUISITION HAS GOOD AND MARKETABLE TITLE OR VALID LICENSES TO
ALL PATENTS, TRADEMARKS, PROCESSES AND COPYRIGHTS THAT ARE NECESSARY FOR THE
OPERATION OF THE BORROWER’S AND MEDACQUISITION’S BUSINESSES.


 


(N)                                 USE OF PROCEEDS FOR SECURITIES
TRANSACTIONS.  NO PROCEEDS OF ANY ADVANCE OR THE TERM LOAN WILL BE USED TO
ACQUIRE ANY SECURITY IN ANY TRANSACTION THAT IS SUBJECT TO SECTION 12 OF THE
SECURITIES EXCHANGE ACT OF 1934.

 

14

--------------------------------------------------------------------------------


 


(O)                                 REGULATION U.  NEITHER THE BORROWER NOT
MEDACQUISITION IS ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED
BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), AND NO PROCEEDS OF ANY
ADVANCE OR THE TERM LOAN WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR
TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN
STOCK.


 


(P)                                 BIOMEC PURCHASE.  THE BIOMEC PURCHASE HAS
BEEN COMPLETED, OR WILL BE COMPLETED CONTEMPORANEOUSLY WITH THE FIRST FUNDING OF
AN ADVANCE OR THE TERM LOAN, SUBSTANTIALLY IN ACCORDANCE WITH TERMS OF THE ASSET
PURCHASE AGREEMENT DATED AS OF JULY 21, 2003, A COPY OF WHICH THE BORROWER HAS
PROVIDED TO THE BANK.  THE BORROWER HAS PROVIDED A COPY OF EACH AMENDMENT TO
SUCH ASSET PURCHASE AGREEMENT TO THE BANK.


 


ARTICLE V.


 

COVENANTS OF THE BORROWER

 


SECTION 5.1.                AFFIRMATIVE COVENANTS.  SO LONG AS ANY NOTE SHALL
REMAIN UNPAID OR THE BANK SHALL HAVE A COMMITMENT HEREUNDER, THE BORROWER WILL,
UNLESS THE BANK SHALL GIVE ITS PRIOR WRITTEN CONSENT:


 


(A)                                  FINANCIAL REPORTING.  FURNISH TO THE BANK:
(I) AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF EACH
MONTH OF EACH FISCAL YEAR (45 DAYS IN THE CASE OF THE LAST MONTH OF EACH FISCAL
YEAR) OF THE BORROWER AND MEDACQUISITION, BALANCE SHEETS OF THE BORROWER AND
MEDACQUISITION AS OF THE END OF SUCH MONTH AND STATEMENTS OF INCOME AND RETAINED
EARNINGS OF THE BORROWER AND MEDACQUISITION FOR THE PERIOD COMMENCING AT THE END
OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH MONTH, CERTIFIED BY
THE CONTROLLERS OF THE BORROWER AND MEDACQUISITION; (II) AS SOON AS AVAILABLE

 

15

--------------------------------------------------------------------------------


 


AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
BORROWER AND MEDACQUISITION, (A) A COPY OF THE ANNUAL REPORT FOR SUCH YEAR FOR
THE BORROWER AND MEDACQUISITION, CONTAINING FINANCIAL STATEMENTS FOR SUCH YEAR
CERTIFIED IN A MANNER ACCEPTABLE TO THE BANK BY MCGLADREY & PULLEN, LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS ACCEPTABLE TO THE BANK AND (B) A BUDGET AND
PROJECTIONS PREPARED BY THE BORROWER AND MEDACQUISITION IN A FORM ACCEPTABLE TO
THE BANK FOR THE FISCAL YEAR THAT HAS JUST BEGUN; (III) PROMPTLY UPON THE
SENDING OR FILING THEREOF COPIES OF ALL PUBLIC REPORTS FILED BY THE BORROWER OR
MEDACQUISITION WITH THE SECURITIES AND EXCHANGE COMMISSION OR TO ANY NATIONAL
SECURITIES EXCHANGE; (IV) PROMPTLY UPON THE FILING OR RECEIVING THEREOF, COPIES
OF ALL REPORTS THAT THE BORROWER OR MEDACQUISITION FILES UNDER ERISA OR THAT THE
BORROWER OR MEDACQUISITION RECEIVES FROM THE PENSION BENEFIT GUARANTY
CORPORATION IF SUCH REPORT SHOWS ANY MATERIAL VIOLATION OR POTENTIAL VIOLATION
BY THE BORROWER OF ITS OBLIGATIONS UNDER ERISA; (V) SUCH OTHER INFORMATION
CONCERNING THE CONDITIONS OR OPERATIONS, FINANCIAL OR OTHERWISE, OF THE BORROWER
AND MEDACQUISITION AS THE BANK FROM TIME TO TIME MAY REASONABLY REQUEST; (VI)
WITHIN 30 DAYS AFTER THE END OF EACH MONTH, A BORROWING BASE CERTIFICATE,
TOGETHER WITH AN ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE AGING, FOR THE MONTH
MOST RECENTLY ENDED.


 


(B)                                 VISITATION RIGHTS.  AT ANY REASONABLE TIME
AND FROM TIME TO TIME, PERMIT THE BANK OR ANY AGENTS OR REPRESENTATIVES THEREOF,
TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF
ACCOUNT OF, AND VISIT THE PROPERTIES OF, THE BORROWER AND MEDACQUISITION, AND TO
DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER AND MEDACQUISITION
WITH ANY OF ITS RESPECTIVE OFFICERS OR DIRECTORS.  THE

 

16

--------------------------------------------------------------------------------


 


BORROWER WILL REIMBURSE THE BANK FOR ITS REASONABLE COSTS AND EXPENSES OF
CONDUCTING SUCH PERIODIC EXAMINATIONS.


 


(C)                                  NOTIFICATION OF DEFAULT, ETC.  NOTIFY THE
BANK AS PROMPTLY AS PRACTICABLE (BUT IN ANY EVENT NOT LATER THAN 5 BUSINESS
DAYS) AFTER THE BORROWER OR MEDACQUISITION OBTAINS KNOWLEDGE OF: (I) THE
OCCURRENCE OF ANY EVENT WHICH CONSTITUTES AN EVENT OF DEFAULT OR WHICH WOULD
CONSTITUTE AN EVENT OF DEFAULT WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE
OR BOTH; OR (II) THE COMMENCEMENT OF ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS
OF ANY TYPE THAT COULD MATERIALLY ADVERSELY AFFECT THE FINANCIAL CONDITION OR
BUSINESS OPERATIONS OF THE BORROWER OR MEDACQUISITION.


 


(D)                                 COMPLIANCE CERTIFICATE.  AT THE TIME ANY
FINANCIAL STATEMENT IS REQUIRED TO BE PROVIDED TO BANK UNDER THIS AGREEMENT, THE
BORROWER WILL PROVIDE TO BANK A CERTIFICATE OF THE CONTROLLER OF THE BORROWER
SUBSTANTIALLY IN THE FORM OF EXHIBIT C ATTACHED HERETO (APPROPRIATELY
COMPLETED).  IF THAT CERTIFICATE SHOWS THAT AN EVENT OF DEFAULT OR ANY EVENT
THAT WOULD CONSTITUTE AN EVENT OF DEFAULT WITH THE PASSAGE OF TIME OR THE GIVING
OF NOTICE OR BOTH, HAS OCCURRED, THE CERTIFICATE SHALL STATE IN REASONABLE
DETAIL THE CIRCUMSTANCES SURROUNDING SUCH EVENT AND ACTION PROPOSED BY THE
BORROWER TO CURE SUCH EVENT.


 


(E)                                  KEEPING OF FINANCIAL RECORDS AND BOOKS OF
ACCOUNT.  MAINTAIN PROPER FINANCIAL RECORDS IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED THAT FULLY AND CORRECTLY
REFLECT ALL FINANCIAL TRANSACTIONS AND ALL ASSETS AND LIABILITIES OF THE
BORROWER AND MEDACQUISITION.

 

17

--------------------------------------------------------------------------------


 


(F)                                    TANGIBLE NET WORTH.  MAINTAIN TANGIBLE
NET WORTH OF NOT LESS THAN $6,000,000.00 AT DECEMBER 31, 2003 AND OF NOT LESS
THAN $10,000,000.00 AT DECEMBER 31, 2004.


 


(G)                                 SENIOR FUNDED DEBT RATIO.  MAINTAIN AS OF
THE END OF EACH FISCAL QUARTER A SENIOR FUNDED DEBT RATIO OF NOT MORE THAN THE
FOLLOWING:

 

Time Period

 

Maximum Ratio


2004


 


1.25 TO 1


2005


 


1.15 TO 1


2003


 


1.50 TO 1


2006 AND THEREAFTER


 


1.0 TO 1

 


(H)                                 FIXED CHARGE COVERAGE RATIO.  MAINTAIN AS OF
THE END OF EACH FISCAL QUARTER A FIXED CHARGE COVERAGE RATIO OF NOT LESS THAN
1.20 TO 1.


 


(I)                                     MAINTENANCE OF INSURANCE.  MAINTAIN SUCH
INSURANCE WITH REPUTABLE INSURANCE CARRIERS AS IS NORMALLY CARRIED BY COMPANIES
ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTY, AND NAME THE BANK AS
LOSS PAYEE ON ALL POLICIES INSURING PERSONAL PROPERTY IN WHICH THE BANK HAS A
SECURITY INTEREST AND PROVIDE THE BANK WITH CERTIFICATES OF INSURANCE EVIDENCING
ITS STATUS AS A LOSS PAYEE.  THE LOSS PAYEE ENDORSEMENT SHALL PROVIDE FOR
PAYMENT TO THE BANK NOTWITHSTANDING ANY ACTS OR OMISSIONS OF THE BORROWER OR
MEDACQUISITION AND SHALL REQUIRE NOTICE TO THE BANK 30 DAYS PRIOR TO THE
EXPIRATION OR CANCELLATION OF THE INSURANCE.


 


(J)                                     MAINTENANCE OF PROPERTIES, ETC. 
MAINTAIN AND PRESERVE, AND CAUSE MEDACQUISITION TO MAINTAIN AND PRESERVE, ALL OF
ITS PROPERTIES THAT ARE NECESSARY OR USEFUL IN THE PROPER CONDUCT OF ITS
BUSINESS, IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.

 

18

--------------------------------------------------------------------------------


 


(K)                                  PAYMENT OF TAXES.  PAY, AND CAUSE
MEDACQUISITION TO PAY, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OF ANY
KIND PAYABLE BY IT AS SUCH TAXES, ASSESSMENTS AND CHARGES BECOME DUE AND BEFORE
ANY PENALTY SHALL BE IMPOSED, EXCEPT AS THE BORROWER OR MEDACQUISITION SHALL
CONTEST IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS PROVIDING SUCH RESERVES AS
ARE REQUIRED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


(L)                                     COMPLIANCE WITH ERISA.  CAUSE EACH PLAN
TO COMPLY AND BE ADMINISTERED IN ACCORDANCE WITH THOSE PROVISIONS OF ERISA THAT
ARE APPLICABLE TO SUCH PLAN.


 


(M)                               MAINTENANCE OF ACCOUNTS.  MAINTAIN, AND CAUSE
MEDACQUISITION TO MAINTAIN, ITS CORPORATE BANK ACCOUNTS AT THE BANK EXCEPT FOR
SUCH INCIDENTAL ACCOUNTS THAT REASONABLE BUSINESS JUDGMENT REQUIRES TO BE
MAINTAINED ELSEWHERE, AND EITHER (I) KEEP COLLECTED DEMAND DEPOSIT BALANCES IN
SUCH ACCOUNTS IN THE AMOUNT NECESSARY TO COMPENSATE THE BANK FOR APPLICABLE
ACTIVITY CHARGES IN SUCH ACCOUNTS, AS CALCULATED BY THE BANK AND APPLIED TO SUCH
BALANCES IN A MANNER CONSISTENT WITH ALL SIMILAR ACCOUNTS OR (II) PAY SUCH
ACTIVITY CHARGES ON A MONTHLY BASIS.


 


(N)                                 PRESERVATION OF CORPORATE EXISTENCE, ETC. 
PRESERVE AND MAINTAIN ITS CORPORATE EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES
IN THE JURISDICTION OF ITS INCORPORATION, AND QUALIFY AND REMAIN QUALIFIED, AS A
FOREIGN CORPORATION IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS
NECESSARY OR DESIRABLE IN VIEW OF ITS BUSINESS AND OPERATIONS OR THE OWNERSHIP
OF ITS PROPERTIES, AND CAUSE MEDACQUISITION TO DO SO.


 


SECTION 5.2.                NEGATIVE COVENANTS.  SO LONG AS ANY NOTE SHALL
REMAIN UNPAID OR THE BANK SHALL HAVE A COMMITMENT HEREUNDER, AND UNLESS THE BANK
SHALL GIVE ITS PRIOR WRITTEN CONSENT, THE BORROWER WILL NOT, AND WILL NOT PERMIT
MEDACQUISITION TO:

 

19

--------------------------------------------------------------------------------


 


(A)                                  LIENS.  CREATE OR SUFFER TO EXIST ANY
MORTGAGE, PLEDGE, LIEN, SECURITY INTEREST OR OTHER ENCUMBRANCE WITH RESPECT TO
ANY ASSETS NOW OWNED OR HEREAFTER ACQUIRED BY THE BORROWER OR MEDACQUISITION
EXCEPT THOSE ENCUMBRANCES MADE IN FAVOR OF THE BANK AND PRESENT AND FUTURE
PURCHASE MONEY SECURITY INTERESTS ON, OR LEASES OF, EQUIPMENT (“PERMITTED
LIENS”).


 


(B)                                 DEBT.  CREATE OR SUFFER TO EXIST ANY DEBT
EXCEPT THE DEBT UNDER THIS AGREEMENT OR THE NOTES, DEBT CONSISTING OF CONTINGENT
EARN-OUT PAYMENTS THAT MAY BE DUE IN 2004 OR 2005 IN CONNECTION WITH THE BIOMEC
PURCHASE AND DEBT SECURED BY PERMITTED LIENS.


 


(C)                                  GUARANTIES, ETC.  ASSUME, GUARANTEE,
ENDORSE OR OTHERWISE BECOME LIABLE UPON THE OBLIGATION OF ANY PERSON EXCEPT BY
ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF
BUSINESS.


 


(D)                                 MERGER, ETC.  MERGE OR CONSOLIDATE WITH ANY
OTHER PERSON; SELL, TRANSFER, CONVEY, LEASE OR OTHERWISE DISPOSE OF (WHETHER IN
ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR A SUBSTANTIAL PORTION OF
ITS ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO ANY OTHER PERSON, EXCEPT
FOR THE COMPLETION OF THE BIOMEC PURCHASE AND A MERGER OF MEDACQUISITION INTO
THE BORROWER.


 


(E)                                  TRANSACTIONS WITH AFFILIATES.  ENGAGE IN
ANY TRANSACTION (INCLUDING, WITHOUT LIMITATION, LOANS OR FINANCIAL
ACCOMMODATIONS OF ANY KIND) WITH ANY AFFILIATE, OTHER THAN THE COMPLETION OF THE
BIOMEC PURCHASE, PROVIDED THAT SUCH TRANSACTIONS ARE PERMITTED IF THEY ARE ON
TERMS NO LESS FAVORABLE TO THE BORROWER OR MEDACQUISITION, AS APPLICABLE, THAN
WOULD BE OBTAINABLE IF NO SUCH RELATIONSHIP EXISTED.

 

20

--------------------------------------------------------------------------------


 


(F)                                    INVESTMENTS IN OTHER PERSONS.  MAKE ANY
LOAN OR ADVANCE TO ANY PERSON; OR PURCHASE OR OTHERWISE ACQUIRE THE CAPITAL
STOCK, ASSETS, OR OBLIGATIONS OF, OR ANY INTEREST IN, ANY OTHER PERSON OTHER
THAN READILY MARKETABLE DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA,
DEPOSITS IN COMMERCIAL BANKS OF RECOGNIZED STANDING OPERATING IN THE UNITED
STATES OF AMERICA AND OTHER INVESTMENTS NOT IN EXCESS OF $250,000.00 IN THE
AGGREGATE OUTSTANDING AT ANY TIME.


 


(G)                                 CHANGE IN NATURE OF BUSINESS.  MAKE ANY
MATERIAL CHANGE IN THE LINE OF BUSINESS OF THE BORROWER OR MEDACQUISITION, TAKEN
AS A WHOLE, AS CARRIED ON AT THE DATE HEREOF.


 


(H)                                 FIXED ASSETS.  EXPEND FOR FIXED ASSETS AN
AMOUNT AGGREGATING MORE THAN $2,000,000.00 IN ANY FISCAL YEAR FOR THE BORROWER
AND MEDACQUISITION COMBINED.


 


ARTICLE VI.


 

DEFAULT

 


SECTION 6.1.                EVENTS OF DEFAULT.  “EVENTS OF DEFAULT” IN THIS
AGREEMENT MEANS ANY OF THE FOLLOWING EVENTS:


 


(A)                                  FAILURE OF THE BORROWER TO PAY THE
PRINCIPAL OF ANY NOTE WHEN DUE OR, IF PAYABLE ON DEMAND, UPON DEMAND;


 


(B)                                 FAILURE OF THE BORROWER TO PAY ANY INTEREST
OR FEES REQUIRED TO BE PAID HEREUNDER OR UNDER ANY NOTE WHEN DUE;


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE BY, OR
ON BEHALF OF, ANY LOAN PARTY IN, OR PURSUANT TO, ANY LOAN DOCUMENT SHALL PROVE
TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR THE BORROWER OR
MEDACQUISITION SHALL DISPOSE OF ANY COLLATERAL DESCRIBED IN THE SECURITY
AGREEMENT IN VIOLATION OF THE SECURITY AGREEMENTS;

 

21

--------------------------------------------------------------------------------


 


(D)                                 DEFAULT IN PERFORMANCE OF ANY OTHER COVENANT
OR AGREEMENT OF ANY LOAN PARTY IN, OR PURSUANT TO, ANY LOAN DOCUMENT AND
CONTINUANCE OF SUCH DEFAULT OR BREACH FOR A PERIOD OF 30 DAYS AFTER WRITTEN
NOTICE THEREOF TO SUCH PERSON BY THE BANK;


 


(E)                                  ANY LOAN PARTY SHALL GENERALLY NOT PAY ITS
DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY
ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY LOAN PARTY
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION,
WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, CUSTODIANSHIP, PROTECTION,
RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY,
INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN
ORDER FOR RELIEF, OR THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE, OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY; OR ANY LOAN
PARTY SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH
ABOVE IN THIS SUBSECTION; AND IN THE CASE OF A PROCEEDING OF THE TYPE DESCRIBED
IN THIS PARAGRAPH COMMENCED AGAINST ANY LOAN PARTY, THAT PROCEEDING SHALL NOT BE
DISMISSED WITHIN 60 DAYS OR THAT LOAN PARTY SHALL CONSENT TO THAT PROCEEDING;


 


(F)                                    THE BORROWER OR MEDACQUISITION SHALL FAIL
TO PAY ANY OF ITS DEBTS THAT INDIVIDUALLY OR IN THE AGGREGATE TOTAL MORE THAN
$100,000.00 (BUT EXCLUDING DEBT EVIDENCED BY ANY NOTE) ANY INTEREST OR PREMIUM
THEREON, WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND OR OTHERWISE) AND SUCH FAILURE SHALL CONTINUE AFTER THE
APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT
RELATING TO SUCH DEBT; OR ANY OTHER DEFAULT UNDER ANY AGREEMENT OR INSTRUMENT
RELATING TO ANY SUCH DEBT, OR ANY OTHER EVENT, SHALL OCCUR AND SHALL CONTINUE

 

22

--------------------------------------------------------------------------------


 


AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR
INSTRUMENT, IF THE EFFECT OF SUCH DEFAULT OR EVENT IS TO ACCELERATE, OR TO
PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH DEBT; OR ANY SUCH DEBT SHALL BE
DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID (OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT), PRIOR TO THE STATED MATURITY THEREOF;


 


(G)                                 THE ENTRY AGAINST ANY LOAN PARTY OF A FINAL
JUDGMENT, DECREE OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF $150,000.00 AND
THE CONTINUANCE OF SUCH JUDGMENT, DECREE OR ORDER UNSATISFIED FOR A PERIOD OF 30
DAYS WITHOUT A STAY OF EXECUTION;


 


(H)                                 ANY REPORTABLE EVENT (AS DEFINED IN ERISA)
SHALL HAVE OCCURRED AND CONTINUE FOR 30 DAYS; OR ANY PLAN SHALL HAVE BEEN
TERMINATED BY THE BORROWER OR MEDACQUISITION NOT IN COMPLIANCE WITH ERISA, OR A
TRUSTEE SHALL HAVE BEEN APPOINTED BY A COURT TO ADMINISTER ANY PLAN, OR THE
PENSION BENEFIT GUARANTY CORPORATION SHALL HAVE INSTITUTED PROCEEDINGS TO
TERMINATE ANY PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN.


 


SECTION 6.2.                RIGHTS AND REMEDIES.  IF ANY EVENT OF DEFAULT SHALL
OCCUR AND BE CONTINUING, THE BANK MAY EXERCISE ANY OR ALL OF THE FOLLOWING
RIGHTS AND REMEDIES:


 


(A)                                  BY WRITTEN NOTICE TO THE BORROWER, SUSPEND
OR TERMINATE THE COMMITMENT, WHEREUPON THE SAME SHALL FORTHWITH BE SUSPENDED OR
TERMINATED;


 


(B)                                 DECLARE THE NOTES, ALL INTEREST THEREON, AND
ALL OTHER OBLIGATIONS UNDER, OR PURSUANT TO, ANY LOAN DOCUMENT TO BE IMMEDIATELY
DUE AND PAYABLE, AND UPON SUCH DECLARATION SUCH NOTES, INTEREST AND OTHER
OBLIGATIONS SHALL IMMEDIATELY BE DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND,
PROTEST OR ANY NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED;

 

23

--------------------------------------------------------------------------------


 


(C)                                  EXERCISE ANY RIGHT OR REMEDY UNDER THE
SECURITY AGREEMENTS, OR ANY OTHER RIGHT OR REMEDY OF A SECURED PARTY UNDER THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN MINNESOTA;


 


(D)                                 EXERCISE ANY OTHER RIGHT OR REMEDY AVAILABLE
TO THE BANK AT LAW OR IN EQUITY.


 


ARTICLE VII.


 

MISCELLANEOUS

 


SECTION 7.1.                NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE OR DELAY
ON THE PART OF THE BANK IN EXERCISING ANY RIGHT OR REMEDY UNDER, OR PURSUANT TO,
ANY LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, REMEDY OR POWER PRECLUDE OTHER OR FURTHER
EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY OR POWER.  THE
REMEDIES IN THE LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
REMEDIES PROVIDED BY LAW.


 


SECTION 7.2.                AMENDMENTS AND WAIVERS.  NO AMENDMENT OR WAIVER OF
ANY PROVISION OF ANY LOAN DOCUMENT SHALL BE EFFECTIVE UNLESS SUCH AMENDMENT OR
WAIVER IS IN WRITING AND IS SIGNED BY THE BANK, AND SUCH AMENDMENT OR WAIVER
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE
FOR WHICH IT WAS GIVEN.


 


SECTION 7.3.                NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING TELECOPIER COMMUNICATION)
AND MAILED OR TELECOPIED OR DELIVERED, IF TO THE BORROWER, AT ITS ADDRESS STATED
IN THE PREAMBLE HEREOF, ATTENTION:  MICHAEL ERDMANN; AND IF TO THE BANK, AT ITS
ADDRESS STATED IN THE PREAMBLE HEREOF, ATTENTION:  JOHN R. DAN; OR, AS TO EACH
PARTY, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN
NOTICE TO THE OTHER PARTY.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL, WHEN
MAILED OR TELECOPIED,

 

24

--------------------------------------------------------------------------------


 


BE EFFECTIVE WHEN DEPOSITED IN THE MAILS OR TRANSMITTED BY TELECOPIER,
RESPECTIVELY, ADDRESSED AS PROVIDED ABOVE, EXCEPT THAT NOTICES TO THE BANK
PURSUANT TO THE PROVISIONS OF ARTICLE II SHALL NOT BE EFFECTIVE UNTIL RECEIVED
BY THE BANK.


 


SECTION 7.4.                COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY ALL
COSTS AND EXPENSES OF THE BANK, INCLUDING REASONABLE ATTORNEYS FEES AND
EXPENSES, IN CONNECTION WITH THE ADMINISTRATION AND ENFORCEMENT OF THE LOAN
DOCUMENTS (WHETHER SUIT IS COMMENCED OR NOT).


 


SECTION 7.5.                RIGHT OF SET-OFF.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT THE BANK IS HEREBY AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL
OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY THE BANK
TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR MEDACQUISITION AGAINST
ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER
ANY LOAN DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT THE BANK SHALL HAVE MADE ANY
DEMAND UNDER ANY LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. 
THE BANK AGREES PROMPTLY TO NOTIFY THE BORROWER AFTER ANY SUCH SET-OFF AND
APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE RIGHTS OF THE BANK UNDER THIS
SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, OTHER RIGHTS OF SET-OFF) THAT THE BANK MAY HAVE.


 


SECTION 7.6.                GOVERNING LAW.  ALL LOAN DOCUMENTS SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF MINNESOTA.  ANY TERM USED IN THIS AGREEMENT AND NOT
OTHERWISE DEFINED SHALL HAVE THE DEFINITION GIVEN THAT TERM IN THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE STATE OF MINNESOTA FROM TIME TO TIME, AND
SUCH DEFINITION AUTOMATICALLY SHALL CHANGE ON THE EFFECTIVE DATE OF ANY
AMENDMENT TO THE UNIFORM COMMERCIAL CODE THAT CHANGES SUCH DEFINITION.  IF ANY
TERM IN THIS

 

25

--------------------------------------------------------------------------------


 


AGREEMENT SHALL BE HELD TO BE ILLEGAL OR UNENFORCEABLE, THE REMAINING PORTIONS
OF THIS AGREEMENT SHALL NOT BE AFFECTED, AND THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED AS IF THIS AGREEMENT DID NOT CONTAIN THE TERM HELD TO BE ILLEGAL OR
UNENFORCEABLE.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE MINNESOTA DISTRICT COURT, FOURTH DISTRICT, AND THE FEDERAL DISTRICT COURT,
DISTRICT OF MINNESOTA, FOURTH DIVISION, OVER ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.


 


SECTION 7.7.                BINDING EFFECT; ASSIGNMENT.  ALL LOAN DOCUMENTS
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE LOAN PARTIES AND THE BANK
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NO LOAN PARTY SHALL HAVE THE RIGHT
TO ASSIGN ITS RIGHTS OR INTEREST UNDER ANY SUCH AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BANK.


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

 

 

MedAmicus, Inc.

 

 

 

 

 

By

 

 

 

 

James D. Hartman

 

 

Its President & CEO

 

 

 

M&I Marshall & Ilsley Bank

 

 

 

 

 

By

 

 

 

    Its

 

 

 

 

 

 

 

By

 

 

 

    Its

 

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING PROMISSORY NOTE

 

$3,000,000.00

 

Dated: October 17, 2003

 

 

For value received, on April 30, 2004, MedAmicus, Inc., a Minnesota corporation
(the “Borrower”) promises to pay to the order of M&I Marshall & Ilsley Bank (the
“Bank”), at its offices in Minneapolis, Minnesota, in lawful money of the United
States of America, the principal amount of Three Million and no/100 Dollars
($3,000,000.00) or, if less, the aggregate unpaid principal amount of Advances
made by the Bank to the Borrower pursuant to the Loan Agreement (as defined
below); together with interest on any and all principal amounts remaining unpaid
hereon from the date of this Note until such principal amounts are fully paid at
a fluctuating annual rate equal to 2.25% above LIBOR (as defined in the Loan
Agreement).  Interest shall be due and payable on the last day of each calendar
month starting on November 30, 2003.  Each change in the fluctuating interest
rate shall take effect simultaneously with the corresponding change in LIBOR.

 

All Advances made by the Bank to the Borrower pursuant to the Loan Agreement and
all principal payments made by the Borrower on this Note shall be recorded by
the Bank.

 

This Note is the Revolving Note referred to in, and is entitled to the benefits
of, the Revolving Credit and Term Loan Agreement dated as of the date hereof
(the “Loan Agreement”) between the Borrower and the Bank, which Loan Agreement,
among other things, contains provisions for the acceleration of the maturity of
this Note upon the happening of certain stated

 

A-1

--------------------------------------------------------------------------------


 

events, for an increase to the interest rate upon the happening of certain
stated events, and for prepayments of the principal amount due under this Note
upon stated terms and conditions.

 

 

 

MedAmicus, Inc.

 

 

 

 

 

By

[DRAFT ONLY. DO NOT SIGN.]

 

 

 

James D. Hartman

 

 

Its President & CEO

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TERM PROMISSORY NOTE

 

$5,000,000.00

 

Dated: October 17, 2003

 

 

For value received, MedAmicus, Inc., a Minnesota corporation (the “Borrower”)
promises to pay to the order of M&I Marshall & Ilsley Bank (the “Bank”), at its
offices in Minneapolis, Minnesota, in lawful money of the United States of
America, the principal amount of Five Million and no/100 Dollars
($5,000,000.00); together with interest on any and all principal amounts
remaining unpaid hereon from the date of this Note until such principal amounts
are fully paid at a fluctuating annual rate equal to 2.50% above LIBOR (as
defined in the Loan Agreement).  Each change in the fluctuating interest rate
shall take effect simultaneously with the corresponding change in LIBOR.

 

The Borrower shall pay principal in 60 monthly installments of $83,334.00 each
payable on the last day of each month starting on November 30, 2003 and
continuing on the last day of each month thereafter until October 31, 2008 when
all remaining principal and accrued interest shall be due and payable in full. 
The Borrower shall pay accrued interest on this Note on the last day of each
month starting on November 30, 2003 and at maturity.

 

This Note is the Term Note referred to in, and is entitled to the benefits of,
the Revolving Credit and Term Loan Agreement dated as of the date hereof (the
“Loan Agreement”) between the Borrower and the Bank, which Loan Agreement, among
other things, contains provisions for the acceleration of the maturity of this
Note upon the happening of certain stated events, for an

 

B-1

--------------------------------------------------------------------------------


 

increase to the interest rate upon the happening of certain stated events, and
for prepayments of the principal amount due under this Note upon stated terms
and conditions.

 

 

 

MedAmicus, Inc.

 

 

 

 

 

By

[DRAFT ONLY. DO NOT SIGN.]

 

 

 

James D. Hartman

 

 

Its President & CEO

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

I, the                                              of MedAmicus, Inc. (the
“Borrower”), hereby provide this Compliance Certificate in accordance with
Section 5.1(d) of the Revolving Credit and Term Loan Agreement (the “Agreement”)
dated as of October 17, 2003 between the Borrower and M&I Marshall & Ilsley
Bank.

 

I certify that as of the date hereof:

 

(1)                                  The representations and warranties of the
Borrower contained in Article IV of the Agreement are correct as though made on
the date hereof.

 

(2)                                  No event has occurred and is continuing
that constitutes an Event of Default under the Agreement or would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

 

(3)                                  The Borrower’s and Medacquisition, Inc.’s
State of formation is Minnesota.

 

I further certify that as of                                    , 20    :

 

(1)                                  Tangible Net Worth as defined in the
Agreement was $                       compared to a minimum in the Agreement of
$                              .  [Year end report only]

 

(2)                                  Fixed asset expenditures were
                         compared to a maximum in the Agreement of $2,000,000. 
[Year end report only]

 

(3)                                  The Senior Funded Debt Ratio as defined in
the Agreement was             to 1 compared to a minimum in the Agreement of
            to 1.  [Quarter end report only]

 

(4)                                  The Fixed Charge Coverage Ratio as defined
in the Agreement was           to 1 compared to a minimum in the Agreement of
1.20 to 1.  [Quarter end report only]

 

Dated:

 

 

 

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BORROWING BASE CERTIFICATE

 

A.

 

Gross Accounts Receivable

 

 

 

 

 

 

 

B.

 

Less Ineligibles:

 

 

 

 

Over 90 days from invoice date

 

 

 

 

10% rule (subject to special $500,000 Medtronic threshold)

 

 

 

 

Receivables from Affiliates

 

 

 

 

 

 

 

C.

 

Total Eligible Receivables (A-B)

 

 

 

 

 

 

 

D.

 

Advance Rate –     % (Cx    %)

 

 

 

 

 

 

 

E.

 

Net Book Value Inventory (Excluding Medacquisition’s raw materials and work in
process)

 

 

 

 

 

 

 

F.

 

Advance Rate –     % (Ex    %)

 

 

 

 

 

 

 

G.

 

Total Borrowing Base (D+F)

 

 

 

 

 

 

 

H.

 

Less Line of Credit Outstanding

 

 

 

 

 

 

 

I.

 

Availability (the lesser of Amount of Commitment minus H or G minus H must be
equal to or greater than $0 at all times)

 

 

 

 

Dated:

 

 

 

 

 

Title:

 

 

 

The collateral eligibility and advance rates shall be reviewed by the Bank
annually.

 

D-1

--------------------------------------------------------------------------------